        Case 1:19-cv-01126-KG-JHR Document 22 Filed 09/29/20 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO

 ALBUQUERQUE PUBLIC SCHOOLS,

         Plaintiff,

 v.                                                       CV 19-1126 KG/JHR

  AGATHA COOPER and
  MALCOLM COOPER, as parents of Student,

         Defendants.


                STIPULATED ORDER APPOINTING GUARDIAN AD LITEM

        THIS MATTER having come before the Court for the appointment of a Guardian ad litem

to assist the Court in evaluating a proposed settlement of this pending litigation benefiting J.N.

(“J.N.”), a minor child, the Court having reviewed the file and being otherwise fully advised,

hereby finds:

        1.      A Guardian ad litem should be appointed by this Court in connection with the

Court’s consideration of matters relating to settlement of J.N.’s claims in this matter.

        2.      The Guardian ad litem should be appointed to investigate on behalf of the Court

into the fairness and reasonableness of a proposed settlement and its effect on J.N.

        3.      The Court appointed Guardian ad litem should be entitled to participate, to have

notice of all proceedings regarding the Court’s consideration of the settlement, and to receive those

documents and materials necessary to enable her performance of services on behalf of the Court.

        4.      The Guardian ad litem should have access to all educational, medical, and other

records of J.N. that are relevant to the issues in this case.

        5.      At any hearing in this case, the Guardian ad litem should report to the Court on the

nature and scope of her investigation, her conclusions, and her recommendations regarding both
        Case 1:19-cv-01126-KG-JHR Document 22 Filed 09/29/20 Page 2 of 3




the fairness and reasonableness of the proposed settlement and the manner in which the settlement

monies shall be held/used on behalf of J.N.

        6.      The Guardian ad litem’s appointment should be limited to her role as a functionary

of the Court. The Guardian ad litem’s responsibilities under this appointment should be to the

Court in fulfilling its obligation to J.N.

        7.      There are strong public policy reasons to grant immunity to the Guardian ad litem

in this case, to the extent she acts as an “arm of the Court” and performs an essential role in this

Court’s administration of justice, as the Judge’s assistant.

        8.      All immunities and privileges available to the Guardian ad litem, as articulated by

the New Mexico Supreme Court in Collins v. Tabet, 1991-NMSC-013, 111 N.M. 391, should be

extended to the Guardian ad litem in this matter.

        9.      Gabrielle Valdez is qualified to perform as a Guardian ad litem in this matter.

        THEREFORE IT IS HEREBY ORDERED that Gabrielle Valdez shall be appointed

Guardian ad litem for J.N., as an “arm of the Court,” appointed in connection with this Court’s

consideration of a settlement involving a minor child, consistent with all findings above. Gabrielle

Valdez shall be absolutely immune from any liability for her actions taken pursuant to this

appointment, in so far as her conduct in the case is as a result of an investigation on behalf of this

Court into the fairness and reasonableness of the settlement in its effect on the minor child. The

Guardian ad litem’s duties and obligations in this Court are owed to the Court in fulfilling its

obligations to the minor child.

        This appointment of Gabrielle Valdez as Guardian ad litem is intended to convey upon her

all of the immunities and protections allowed or provided under Collins v. Tabet, 1991-NMSC-

013, 111 N.M. 391.
       Case 1:19-cv-01126-KG-JHR Document 22 Filed 09/29/20 Page 3 of 3




       Guardian ad litem fees shall be paid by Defendant, shall be limited to those fees incurred

in the Guardian ad litem’s role as an “arm of the court.”



                                             ____________________________________
                                             UNITED STATES DISTRICT JUDGE


SUBMITTED BY:

WALSH GALLEGOS TREVIÑO RUSSO & KYLE P.C.

By:    /s/ Evelyn Howard-Hand
       EVELYN N. HOWARD-HAND
       New Mexico State Bar No. 14401
       500 Marquette Avenue NW, Suite 1310
       Albuquerque, NM 87102-5316
       Telephone: (505) 243-6864
       Facsimile: (505) 843-9318

       ATTORNEYS FOR PLAINTIFF


STEVEN GANBERG, ATTY. AT LAW

By:    /s/ Gail Stewart
       Gail Stewart
       STEVEN GRANBERG, ATTY. AT LAW
       3800 Osuna NE, Suite 1
       Albuquerque, NM 87109
       Email: gstewart@66law.com

       ATTORNEYS FOR DEFENDANTS
